Title: To James Madison from James Monroe, 18 December 1794
From: Monroe, James
To: Madison, James


Dear Sir
Paris Decr. 18. 1794.
I enclose you three letters one for Mr. R. and the other two for whom ever you may think it best to direct them. You will in case they are delivered take a copy of one for yr.self, for I have not had time to write you nor indeed is it necessary on that subject as I send them open to yr. inspection. You will know whether there is any thing in the report & act accordingly either by presenting or suppressing all. I really wish mine to Mr. R. to be seen by the Pr: if expedient to be delivered. As to the persons to whom to be addressed I leave it entirely to you (advising that you consult with no one on that point lest it be known they were not addressed by me) but am inclined to think that one shod. be addressed to Langdon, & the other either to Burr, Butler or Ross. As you will take a copy, you will be able to shew it to our Virga. friends and others as by my request & which will apologize for my not writing them. After all there is but one kind of policy which is safe, which is the honest policy. If it was intended to cultivate France by sending me here Jay shod. not have been sent to Engld.: hut if indeed it was intended to cultivate Engld. it was wise to send some such person as myself here, for it was obvious that in proportion as we stood well with France shod. we be respected by Engld. I have not time to write you further at present than to assure you that the affrs. of the republick are in every respect in the most flourishing condition: wise, humane, & just in its councils, & eminently successful in its armies, & also that we are well. Affecy. I am yr. friend & servt
Jas. Monroe
As the letters are closed in great hurry, see that there are no inaccuracies. If Mr. Skipwith is confirmed, pray send Prevost off immediately. I repeat again that I put this business entirely under yr. care. You will readily conclude, if the report is entirely without foundation & wh. I most earnestly hope it is, that it will be best to suppress the whole.
